Citation Nr: 0111947	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  96-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from July 31 to 
November 28, 1990, and active service from June 1992 to May 
1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that denied service 
connection for schizophrenia.  In August 1998, the Board 
remanded the case for additional development. 

FINDINGS OF FACT

1.  The veteran's schizophrenia preexisted her entry into 
active service as demonstrated by private medical reports of 
her treatment in early 1992 and a report of medical board 
evaluation while in service.

2.  The preservice schizophrenia did not worsen during the 
veteran's active service.


CONCLUSION OF LAW

Schizophrenia clearly and unmistakably preexisted the 
veteran's entry into service and was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active duty training from July 31 to November 
28, 1990, and active duty from June 1992 to May 1993.

Private medical reports show that the veteran was treated for 
psychiatric problems in early 1992.  The more salient of 
these medical reports are discussed in the following 
paragraphs.

A report of the veteran's psychiatric evaluation on March 4, 
1992, shows that she was voluntary admitted to a hospital on 
February 20, 1992.  It was noted that she had experienced a 
recurrence of her mental illness that was manifested by 
irrational fears that her sister was going to be killed, that 
people were putting ideas into her head, and that matters on 
the television were somehow related to her.  She felt that 
people could read her mind and she was depressed.  A history 
of prior psychiatric hospitalizations in Ohio (time unknown) 
and at St. Johns in 1988 was noted.  She was being treated 
with Haldol and Cogentin.  She lacked insight into her mental 
illness, but agreed to go along with treatment.  The 
diagnostic impression was schizophrenia, chronic paranoid 
type, with acute exacerbation.

A report of the veteran's psychiatric evaluation on March 18, 
1992, shows an Axis I diagnosis of schizophrenia, paranoid 
type, chronic.  There was no Axis II diagnosis.  The GAF 
(global assessment of functioning) was 50.  Her prognosis was 
guarded in view of noncompliance with treatment 
recommendation.  It was noted that she had extensive denial 
regarding her illness and need for medications.

A report of transfer of services in May 1992 notes that the 
treatment goals for the veteran were to have her remain 
medication compliant so as to avoid the need for future 
psychiatric hospitalizations, to have her become more 
educated regarding her diagnosis and need for treatment, and 
to extend her support network.  It was noted that she would 
not be returning to the treatment program because she had 
secured full-time employment.  The therapist opined that it 
was unlikely that the veteran would be able to successfully 
fulfill the requirements of full-time employment due to the 
seriousness of her psychiatric illness.  The diagnostic 
impression was schizophrenia, paranoid type, chronic.  

On June 24, 1992, the veteran entered active service.  
Service medical records show that she was hospitalized in 
January 1993 with the complaint of taking some pills.  During 
this hospitalization (the second portion of which was in a VA 
hospital), she underwent a medical board evaluation in March 
1993.  She reported that around October 1992 she began 
feeling that people didn't like her.  She began to feel that 
unknown people were hurting her family and friends because 
they were close to her and she began to think that movies and 
television shows were putting thoughts in her head.  Finally, 
she became so tormented by this that she took 50 Tylenol and 
around 30 Deconamine tablets in order to kill herself, so 
that "these people would stop hurting my family."  She gave 
a history of treatment for paranoid schizophrenia and that 
she lied on her admission history in order to obtain 
admission to the military.  She denied that she had paranoia 
or schizophrenia.  The Axis I diagnosis was paranoid 
schizophrenia with acute exacerbation manifested by 10-year 
history of at least 3 episodes of paranoid ideation, 
persecutory delusions, ideas of reference, and blunted 
affect; stress, moderate, re-installment in AIT (Advanced 
Individual Training) with academic stress and dislocation 
from home and support network; predisposition, none; 
impairment for further military duty, marked; impairment for 
social and industrial adaptability, definite.  Her current 
GAF was 45 and the highest GAF in the past year was 65.  

The above report of the veteran's medical board evaluation 
was amended in March 1993 because of her poor medical 
compliance and potential for violence.  She refused to take 
anti-psychotic medications and she began to again demonstrate 
aggressive, violent behavior, and paranoid thoughts.  In an 
addendum to the report of this examination, the social and 
industrial adaptability was changed from definite to 
considerable and the examiner found that the veteran did not 
meet the retention standards for military service.  She was 
referred to the Physical Evaluation Board for final 
determination.  It was concluded that she had received 
maximum benefit from her hospitalization, that she was 
mentally competent, and that she was able to manage her own 
financial affairs.  It was also concluded that she could not 
be discharged to her own care and it was recommended that she 
be transferred to a VA medical facility nearest her home.  
The examiner concluded that the veteran's condition was not 
incurred in line of duty and had preexisted her entry into 
service.  She was discharged from the hospital in March 1993.  
On May 10, 1993, she was separated from service for 
disability without severance pay.

The veteran underwent a VA medical examination in May 1995.  
She gave a history of hospitalization in service for 
treatment of paranoid schizophrenia and that her symptoms 
continued after separation from service.  She reported that 
she had been seen by a psychiatrist at a VA medical facility 
for a time, but that she discontinued this treatment because 
of pregnancies.  She reported that she had been unable to 
take her psychiatric medication because of the pregnancies 
and that she began to have racing thoughts and difficulty 
controlling her thoughts.  The diagnosis was schizophrenia, 
undifferentiated type.

The veteran testified at a hearing in June 1996.  Her 
testimony was to the effect that she had been treated for 
schizophrenia prior to her entry into service and that her 
psychiatric condition was aggravated by active service.  She 
reported notifying her recruiter of her psychiatric problems 
and being told that there was no need to report this medical 
history at the time of her entry into service.

VA medical reports show that the veteran received psychiatric 
treatment from 1998 to 2000.  These reports show that she has 
paranoid schizophrenia.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for 
paranoid schizophrenia.  While there is some identified 
evidence that has not been obtained because attempts to 
secure various medical reports have been unsuccessful, the 
veteran has been advised of the unsuccessful efforts to 
obtain various evidence and in December 2000 and January 2001 
she was advised of her rights under the VCAA.  In 
correspondence dated in January 2001, she requested that her 
case be immediately sent to the Board for appellate 
consideration of her claim.  The veteran and her 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
her claim, and essentially notify the veteran of the evidence 
needed to prevail on her claim.  Under the circumstances, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove her claim 
and that there is no prejudice to her by appellate 
consideration of this claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of her claim as 
required by the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

The evidence indicates that the veteran had paranoid 
schizophrenia for several years prior to entry into service 
and that this condition was not found at the time of her 
entry into service.  Under the circumstances, she he is 
entitled to the presumption of soundness at the time of her 
entry into service under the above-noted statutory 
provisions.  The presumption, however, is rebutted in this 
case by clear and unmistakable evidence, in the form of 
private medical reports of her treatment prior to entry into 
service and of findings on the report of her medical board 
evaluation in service, that shows her paranoid schizophrenia 
preexisted her entry into service.

The question now for the Board to decide is whether the 
veteran's preservice paranoid schizophrenia was aggravated by 
active service.  The private medical reports of her treatment 
in early 1992 show that she had significant problems with 
paranoid schizophrenia, primarily due to her non-compliance 
with recommended medication and her refusal to acknowledge 
that she has this condition.  A GAF of 50 was noted in March 
1992 and in May 1992 she was recommended for continued 
treatment and her condition was considered guarded.  In June 
1992, she entered active service under these circumstances.  
A medical board evaluation in service determined that the 
veteran was unfit for military service because of paranoid 
schizophrenia and noted that she was noncompliant with 
medication treatment and that she refused to acknowledge that 
she had this condition.  Her GAF was found to be 45 in March 
1993.  This GAF score is essentially similar as the GAF score 
of 50 found shortly prior to her entry into service in June 
1992, and the slight difference is explained by the acute 
exacerbation of the condition.

While the veteran's testimony is to the effect that her 
preservice paranoid schizophrenia worsened in service, the 
Board finds that the evidence does not indicate any permanent 
worsening of the veteran's paranoid schizophrenia during 
active service.  The medical evidence indicates acute 
exacerbations of the paranoid schizophrenia when the veteran 
stops taking her psychiatric medication and that the paranoid 
schizophrenia is essentially of the same severity when she 
complies with recommended treatment.  The evidence does not 
show any permanent worsening of the veteran's preservice 
paranoid schizophrenia in service, and the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for this condition.  Hence, the claim is 
denied.

Since the preponderance of the evidence is against the claim 
for service connection for paranoid schizophrenia, the 
benefit of the doubt doctrine is not for application.  VCAA, 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for paranoid schizophrenia is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

